Citation Nr: 1733680	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  04-36 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a low back disability with neuropathy, to include a lumbosacral strain, spondylolisthesis and spondylosis.

[The issue of entitlement to a service connection for a bilateral foot disability, to include degenerative joint disease (DJD) and claw foot, will be the subject of a separate decision.]


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to September 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

A March 2006 Board decision denied the Veteran's claim for service connection for a low back disability.  A July 2007 order of the United States Court of Appeals for Veterans Claims (Court) implemented a June 2006 Joint Motion for Remand, vacating and remanding that portion of the Board decision that denied service connection for a low back disability.

Following the June 2006 Joint Motion for Remand, the Board remanded the issue on appeal for additional development in February 2008, August 2009, May 2012 and November 2013.  The requested notice having been provided and the requested records and examinations having been obtained, the Board finds that the directives have been substantially complied with the matter is again properly before the Board.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran most recently testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in February 2009.  A transcript of the hearing is associated with the electronic claims file.  The Veteran and his wife also previously testified at a Travel Board hearing in May 2005 on this same issue before a VLJ who is no longer employed at the Board.  A transcript of that hearing is also associated with the electronic claims file.

In August 2015 the Board again remanded this issue for additional development.


FINDINGS OF FACT

1.  The evidence of record establishes that the Veteran had a low back disability which clearly and unmistakably existed prior to his period of service.
 
2.  The medical evidence clearly shows that the Veteran's low back disability was not permanently aggravated beyond the natural progression of the disease during his period of service.


CONCLUSION OF LAW

A low back disability clearly and unmistakably preexisted service and was not aggravated therein.  38 U.S.C.A. §1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2016); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

The RO provided notice to the Veteran in a July 2003 letter that explained what information and evidence was needed to substantiate a claim for service connection as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  

A June 2012 letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  After issuance of the June 2012 letter, and opportunity for the Veteran to respond, the August 2016 supplemental statement of the cases (SSOC) reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield, 20 Vet. App. at 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claims adjudicated in this decision.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment for the claimed disorder described by the Veteran. The record also contains the reports of January 2009, September 2012 and August 2014 VA examinations.  VA examiners provided VA addendum opinions in July 2010 and July 2011.  Per the August 2015 Board remand instructions, a VA examiner also provided a VA addendum opinion in July 2016.

The reports of the January 2009, September 2012 and August 2014 VA examinations and the July 2010, July 2011, and July 2016 VA record reviews reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  Thus, the Board finds that the January 2009, September 2012 and August 2014 VA examinations and the July 2010, July 2011, and July 2016 record review reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In light of the above, the Board also finds that the RO substantially complied with the February 2008, August 2009, May 2012, November 2013 and August 2015 remand directives, to the extent possible, and no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on his behalf as well as the Veteran's hearing testimony.  The Board finds that no additional RO action to further develop the record on the claim is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Certain diseases, to include arthritis, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §] 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2016). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden for certain chronic disabilities such as arthritis is through a demonstration of continuity of symptomatology.  

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

The provisions of 38 U.S.C.A. § 1111 provide that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.

This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).

A pre-existing injury or disease noted at entry will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  The provisions of 38 C.F.R. § 3.306(b) provide that aggravation may not be conceded unless the pre-existing condition increased in severity during service.

An important distinction between section 1111's aggravation prong of the presumption of soundness and section 1153 presumption of aggravation is the burden of proof.  Under section 1111, the burden is on the Government to show by clear and unmistakable evidence that there was no increase in disability in service or, that any increase was due to the natural progress of the disease.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Under section 1153, however, the Appellant bears the burden of showing that his preexisting condition worsened in service.  Once the veteran establishes worsening, the burden shifts to the Secretary to show by clear and unmistakable evidence that the worsening of the condition was due to the natural progress of the disease.  Horn v. Shinseki, 25 Vet. App. 231, 235 (2014).

A pre-existing injury or disease will be considered to have been aggravated by active military, naval or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

Factual Background and Analysis

The Veteran's service treatment records reflect that, upon his August 1966 induction examination, he reported that he had, or had been advised to have, a back operation.  He also stated that he had recurrent back pain.  The examining physician indicated that the Veteran had back pain with heavy lifting, which was not considered disqualifying.  

In August 1968, the Veteran complained of a long history of back pain with radiation up the spine.  Upon his August 1968 separation examination, the Veteran's spine was normal on clinical evaluation.  He did report recurrent back pain as well as back trouble when he injured it in April 1967 in the field.  The examining physician indicated that the Veteran had recurrent back pain since age 15 when he fell on ice and hit his back on concrete steps.  It was further noted that he had injured his back in April 1967 by carrying projectiles and it had bothered him off and on since then, but he did not have pain at the present time.  

Records of the Veteran's family doctor show that, in August 1966, the Veteran's private physician had verified to the Army that approximately three years earlier the Veteran fell and hurt his back and also fractured ribs and dislocated his right clavicle.  The Veteran's family doctor stated in August 1966 that X-rays showed some sacralization of the lumbar vertebrae L-4 and L-5 of the Veteran's spine and that the spinous process of L-4 was off center to the left.  In his August 1966 report of medical history for induction, the Veteran stated that he had recurrent back pain and had been advised to have a back operation, and a service department physician noted on the Veteran's report of medical history form that the Veteran claimed to have back pain with heavy lifting which was NCD [not considered disqualifying]. 

In written statements in support of his claim and in his testimony at the hearing in May 2005, the Veteran has stated that in service in Germany in a field exercise he "hurt" his back, that he was treated in the field by Army medics, and placed on "complete rest" for a period of two weeks.  The Veteran has indicated that he had back pain when he lifted heavy "artillery ammunition."  This incident is only documented in his service treatment records by his statement in September 1968 on a report of medical history for separation that an injury not otherwise noted on the report form was "Back trouble - hurt it April, 1967, in the field."  The Veteran's service treatment records do not include any records of treatment in April 1967 for a back injury or of any diagnostic studies of his spine in April 1967 or for the balance of his service. 

In lay statements the Veteran's sister and his wife both stated that they recalled having been told by the Veteran that he hurt his back while he was on active duty in the Army. 

The Veteran's date of separation from active military service was September 17, 1968.  On the day before his separation from active service, September 16, 1968, the Veteran signed a statement of medical condition form on which he said that there had been no change in his medical condition since his medical examination for separation in August 1968.  A reasonable reading of this statement by the Veteran is that he meant, with regard to his history of recurrent back pain, that he did not have back pain on the day before his separation from active service, just as he did not have back pain when he was interviewed by the service department physician on the day in August 1968 when he filled out the form for his report of medical history at separation. 

Nevertheless, the Veteran, some of his relatives, and some of his friends have stated that after his separation from service the Veteran had recurrent back pain and that by 1971 due to his back pain he felt that he could not work full-time as a barber and reduced his hours of work as a barber to part-time until he stopped working as a barber in 2003.  In their statements and hearing testimony, the Veteran, his wife, and others who know him have stated that prior to his military service he was a vigorous young man who performed strenuous work on a farm and that after his separation from service in September 1968, the Veteran was not capable of such work and did not perform such work.  The Veteran has stated that he has had persistent low back pain in post-service years. 

At the hearing in May 2005, the Veteran testified that within a month of his separation from service he sought treatment for back pain from a private chiropractor, performed a series of 3 spinal manipulations.  He also testified that after he was treated by the chiropractor he went to his family doctor who gave him pain medicine for his back pain. 

A VA MRI in May 2003 and a VA spine examination in March 2004 revealed diagnoses of moderate degenerative joint disease [arthritis], a small posterior central disc protrusion, and Grade II anterior listhesis, L5-S1. 

Pursuant to the Board's February 2008 remand, the Veteran underwent a VA examination in January 2009.  The examiner noted that on the Veteran's August 1966 induction examination he indicated that he had back pain with heavy lifting.  The Veteran also reported that he was injured in April 1967 when he was lifting a projectile off of a tank and fell backward with the projectile landing on his stomach.  He reported that he has had chronic back pain since he got out of service.  The current diagnosis was spondylolisthesis with a bilateral foot drop.  The examiner noted that while the Veteran gave a history of intermittent pain on his induction examination and had an in-service back injury, on his August 1968 separation examination he reported no back symptoms and had a normal back examination.  The examiner opined that it was less likely than not that the Veteran's back disability was caused or aggravated by his service.

In a July 2010 addendum opinion, the VA examiner who conducted the examination in January 2009 indicated that after a review of outside medical records, it was still his opinion that it was less likely than not that the Veteran's back disability was caused or aggravated by his service.

In a July 2011 addendum opinion, the VA examiner who conducted the examination in January 2009 indicated that after a review of 1966 x-rays of the lumbar spine,  the lay statements and other private treatment records , it was still his opinion that the Veteran's back disability did not undergo an increase during the time he was in service.  The examiner noted that the August 1966 x-rays showed no evidence of spondylolisthesis and the Veteran's treatment for back problems were fairly limited until 2003.  The examiner opined that the Veteran's back disorder did not undergo a permanent increase while he was in the service.  Notably, the Veteran's increase of back pain in 1967 was temporary and there was no evidence of a permanent worsening of his condition as evidenced by the separation examination.  There was also no evidence that a current back disability that was separate and distinct from his preexisting back disorder was incurred during his active service during his active service to include the April 1967 injury.  The examiner noted that this was a temporary injury and, as noted on his separation examination, there was no evidence of back symptoms and his back examination was normal.  The examiner could find no evidence that the Veteran developed a new back disorder in the service or that there was any permanent worsening of the back problems he had prior to his entry in the service.

The Veteran underwent a VA examination in September 2012.  The examiner noted that the Veteran had an L4-5 disc bulge with hypertrophic changes and at L5-S1 he had grade I anterolisthesis secondary to bilateral spondylosis.  At age 15 he was seen for back pain after he had fallen on ice.  In August 1966, there was no evidence of spondylolisthesis and he was inducted into service.  In April 1967, the Veteran suffered a back injury while lifting a projectile.  His back complaints subsided and he had a normal separation examination.  The Veteran indicated that he did not receive treatment for his back disability until several years after his military service.  The examiner noted that he could not find any records which contained treatment or complaints related to a back disability within the months after he separated from service.   The examiner opined that the Veteran's current low back disability was less likely than not related to his military service.  The examiner noted that the Veteran had a back disability prior to service that was an acute event that resolved.  He had another acute event in service which also resolved which was evidenced by the normal separation examination.  There was also no evidence of acute medical care immediately after discharge.  As a result, the examiner opined that the Veteran's medical condition in service resolved and there were no residuals.  Accordingly, it was less likely than not that the Veteran's current back disability was related to service.  The examiner also opined that the Veteran's current back disability was not aggravated beyond the natural progress of the disease and had no relation to military service as he had a normal back examination prior to his service and a resolved back injury during service.  

Per the November 2013 Board remand instructions, the Veteran underwent a VA examination in August 2014.  The examiner noted that the Veteran had a lumbosacral strain with an onset of 1968, spondylolisthesis with an onset of 2005 and caudia equina syndrome with an onset of 2005-2006.  The examiner noted that the Veteran injured his back in 1968 when a projectile fell on his back.  He had pain in his back which never remitted and the Veteran reported that he continued to have pain after discharge.  The examiner opined that the Veteran's low back disability was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted that the Veteran's pain was caused by the spondylisthesis which was of congenital origin and was not caused by the injury in 1968.  The in-service injury in 1968 was a lumbar strain or sprain and the problems he subsequently developed were most certainly not those of a strain or sprain.  The examiner also opined that a sprain or a strain from an LS spine does not cause congenital disease.  One was born with congenital diseases or conditions and they are not caused by injury, no matter how severe.  The examiner specifically noted that he considered the Veteran's lay testimony.

Per the August 2015 Board remand instructions, a VA examiner provided an addendum opinion in July 2016.  The examiner determined that the Veteran did not have a congenital or developmental defect, but rather a disease as his symptoms were worsening, increasing over the past 10 years.  The examiner noted that the August 1966 treatment note reported that the Veteran fell 3 years earlier and hurt his back.  His August 1966 enlistment examination noted chronic pain with heavy lifting while on his August 1968 separation examination he reported recurrent back pain.  The physician who conducted the separation examination reported that the Veteran's spine and musculoskeletal examinations were normal and that the Veteran had recurrent back pain since he injured his back when he was 15.  While the Veteran injured his back in April 1967, there were no significant changes appreciated in his back from August 1966 to August 1968.  The examiner noted that the Veteran's disease clearly and unmistakably preexisted his active service as he had a significant fall prior to his service and back pain upon entrance.  The examiner indicated that it was clear and unmistakable that the preexisting disease was not aggravated during service as there was no evidence that there was progression of his back condition while in service.  The records were silent for a back condition well over a year after discharge.  It was less likely than not that the Veteran's low back disability was related to his service as there was no significant difference with his back complaints when comparing the entrance and separation examinations and he had a normal spine examination.

When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for a low back disability is not warranted.

The Veteran's service treatment records contain the report of an examination in August 1966 for induction into the United States Army, which stated that the veteran's spine was normal.  No abnormality or disorder of the lumbosacral spine was thus noted at the Veteran's service entrance.  

However, it is not in dispute that the Veteran had abnormality/disability of his lumbosacral spine prior to his entrance upon active military service in October 1966.  In addition to private records noting back pain prior to his enlistment, multiple VA examiners have indicated that the Veteran had a preexisting back disability.  Significantly, the most recent VA examiner in July 2016 specifically determined that the Veteran's low back clearly and unmistakably preexisted his active service as he had a significant fall prior to his service and back pain upon entrance.

Therefore, the presumption of soundness does not apply.  As noted, a preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b). 

In this case however, there is no indication in the Veteran's available service treatment records that his underlying low back disability worsened during active service as a result of any acute in-service exacerbation.  See Davis v. Principi, 276 F.3d 1341, 1344   (Fed. Cir. 2002), and Hunt v. Derwinski, 1 Vet. App. 292 (1991).

Notably, the Veteran sought treatment for low back pain during service as he injured his back in April 1967 when he was lifting a projectile off of a tank and fell backward with the projectile landing on his stomach.  However, the most probative evidence finds that there was no evidence that the underlying low back disability was worsened beyond the natural progress of the disability.

There is also no medical evidence of record from the Veteran's time in service or immediately thereafter suggesting that there was a permanent increase in the Veteran's low back disability beyond the natural progression of the disease during his active duty service.  

In addition, the July 2016 VA examiner specifically opined that the Veteran's low back disability, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury or illness and was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  

The July 2016 VA opinion constitutes the only opinion to specifically address whether the Veteran's preexisting low back disability was aggravated by service and the Veteran has not identified, presented, or alluded to the existence of a contrary medical opinion- i.e., one that, in fact, establishes a relationship between a low back disability and service by way of etiology or aggravation.

The Board again notes that the August 2014 VA examiner found that the Veteran's low back disability was congenital in nature, and therefore could not have been caused by his service.  While congenital or developmental defects are not diseases or injuries in the meaning of applicable legislation for disability compensation purposes, a disability that is superimposed upon a congenital defect may be service connected as well as a congenital (developmental or familial) disease.  See 38 C.F.R. §§ 3.303, 4.9 (2016); VAOPGCPREC 82-90 (July 18, 1990). Here, however, the July 2016 VA examiner, as instructed by the August 2015 Board remand instructions, determined that the Veteran's disability was in fact a disease that preexisted his service.  The Board notes that even assuming that the Veteran's low back disability was congenital in nature, it is clear that the VA examiners did not feel that such superimposed injury occurred here, as the examiners specifically found that the Veteran's back condition had not been permanently aggravated beyond its natural history by military service.

Notably, the Veteran's representative contends that the January 2009, September 2012 and July 2016 VA examiners' opinions are inadequate as they failed to address the Veteran's reports that his back symptoms worsened following his April 1967 in-service injury and that he had a continuity of symptomatology since then.

The Board notes however that the examiners reviewed the entire record to include service treatment record and post-service treatment.  Additionally, while noting that the Veteran's in-service back injury in April 1967, the examiners also indicated that this acute event in service resolved which was evidenced by the Veteran's  separation examination which demonstrated no evidence of back symptoms as well as a normal back examination.  The July 2016 VA examiner specifically noted that while the Veteran injured his back in April 1967, there were no significant changes appreciated in his back from August 1966 to August 1968.  

As a result, the Board concludes that the record establishes clearly and unmistakably that the Veteran's preexisting low back disability did not worsen during his service beyond the natural progression of the disability.  Therefore, the presumption of aggravation has been rebutted and the claim must be denied. 

Regarding continuity of symptomatology, as noted by the Veteran's representative, the Veteran is asserting that he experienced low back pain and continuing symptoms since his service.  Accordingly, the Board acknowledges that a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  

However, while the Veteran's representative contends that the VA examiners did not account for the Veteran's reports of continuity of symptomatology, the August 2014 examiner specifically noted that the Veteran reported pain in his back which never remitted and the Veteran reported that he continued to have pain after discharge.  The examiner opined that the Veteran's low back disability was less likely than not incurred in or caused by the claimed in-service injury, event or illness as the in-service injury in 1968 was a lumbar strain or sprain and the problems he subsequently developed were most certainly not those of a strain or sprain.  In forming this opinion, the examiner specifically noted that he considered the Veteran's lay testimony.

Additionally, the September 2012 VA examiner also noted that the Veteran indicated that he did not receive treatment for his back disability until several years after his military service and that he could not find any records which contained treatment or complaints related to a back disability within the months after he separated from service.  The examiner noted that the Veteran had an acute event in service which also resolved which was evidenced by the normal separation examination and no evidence of acute medical care immediately after discharge.  

Finally, the July 2016 VA examiner indicated that there was no evidence that there was progression of his back condition while in service and the records were silent for a back condition well over a year after discharge.  

Accordingly, the Board finds that multiple VA examiners accounted for the Veteran's reports of continuity of symptomatology when determining that the Veteran's low back disability was less likely than not related to service.  As noted above, per the November 2013 Board Remand instructions, the August 2014 VA examiner in formulating his opinion, specifically noted that he considered the Veteran's lay testimony regarding symptomatology.

The Board notes the Veteran's contentions regarding the etiology of his claimed low back disability.  To the extent that the Veteran himself contends that a medical relationship exists between his claimed current disability and service, the Board acknowledges that the Veteran is competent to testify as to his observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  Certainly, the Veteran is competent to report a worsening of symptomatology to warrant application of the presumption of aggravation under 38 U.S.C.A. § 1153, and there is no reason to doubt his credibility.  The Board further finds, however, that the Veteran is not competent as a lay person to offer an opinion on complex medical matters, such as whether the underlying low back disability was permanently worsening beyond the natural progress of the disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Therefore, on this question, the Veteran's assertions are of no probative value.  More significantly, the Veteran and his representative do not have the medical expertise to provide an opinion regarding the low back etiology.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  Additionally, the VA examiners provided detailed rationales in support of their opinions and cited to the relevant evidence.  For this reason, the VA examiners' opinions are the most probative evidence of record.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).  

In sum, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection.  The benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b).  





ORDER

Entitlement to service connection for a low back disability with neuropathy, to include a lumbosacral strain, spondylolisthesis and spondylosis is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


